PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sloan, Nathan
Application No. 16/686,877
Filed: November 18, 2019
Attorney Docket No. 101-27-050DV2
For: Modular In-Grade Fixture with Heat Pipes
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 27, 2021, in response to the decision mailed September 28, 2021, dismissing the original petition to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Jaye G. Hebl appearing on the correspondence shall constitute a representation of the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability along with the Notice Requiring the Inventor’s Oath or Declaration (Notices), mailed October 30, 2020, which set a period for reply of three months. No extensions of time under the provisions of 37 CFR 1.136(a) could be obtained. Accordingly, the application became abandoned on February 2, 2021. A Notice of Abandonment was mailed February 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600 along with the oath or declaration for inventor Nathan Sloan, (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  



Telephone inquiries concerning this decision should be directed to undersigned at (571) 2721642.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions